Case 2:19-cv-04021-DRH-ARL Document 36 Filed 09/29/20 Page 1 of 9 PageID #: 340




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 THERESA BUONIELLO,

                                    Plaintiff,                    MEMORANDUM AND ORDER
                                                                    2:19-cv-4021 (DRH)(ARL)
         - against -

 ETHICON WOMEN’S HEALTH AND
 UROLOGY, a division of ETHICON, INC.;
 GYNECARE, a division of ETHICON, INC.;
 ETHICON, INC.; and JOHNSON &
 JOHNSON;

                                     Defendants.
 -------------------------------------------------------X

 APPEARANCES

 For Plaintiff:

 Martin Baughman, PLLC
 3710 Rawlins Street, Suite 1230
 Dallas, Texas 75219
 By:     Laura J. Baughman, Esq.

 For Defendant:

 Riker Danzig Scherer Hyland & Perretti LLP
 One Speedwell Avenue
 Morristown, New Jersey 07962
 By:    Kelly S. Crawford, Esq.

 HURLEY, Senior District Judge:

                                              INTRODUCTION

         Plaintiff Theresa Buoniello (“Plaintiff” or “Buoniello”) brought this action against

 Defendants Ethicon Women’s Health and Urology, Gynecare, Ethicon, Inc., and Johnson &

 Johnson (collectively, “Defendants”), asserting claims for strict liability, negligence, fraud,

 fraudulent concealment, constructive fraud, negligent misrepresentation, negligent infliction of



                                                    Page 1 of 9
Case 2:19-cv-04021-DRH-ARL Document 36 Filed 09/29/20 Page 2 of 9 PageID #: 341




 emotional distress, breach of express and implied warranty, violation of the New York Consumer

 Protection Act, gross negligence, unjust enrichment, punitive damages, and “discovery rule and

 tolling”. Presently before the Court is Defendants’ motion for partial dismissal pursuant to Fed.

 R. Civ. P (“Rule”) 12(b)(6) for failure to state a claim. For the reasons discussed below,

 Defendants’ motion to dismiss is granted in part and denied in part.

                                          BACKGROUND

        The following relevant facts come from the Complaint (“Compl.”) and are assumed true

 for purposes of this motion.

        Defendants manufacture, market, and sell a variety of pelvic mesh products, including

 Prolene Mesh, Gynemesh, Prolift, Prosima, Prolift+M, and TVT (collectively, the “Pelvic Mesh

 Products”) to treat medical conditions in the female pelvis. (Compl. [ECF No. 1] ¶¶ 8, 14.)

 Defendants marketed the Pelvic Mesh Products “to the medical community, medical device

 manufacturers, and patients and consumers as safe, effective, and reliable medical devices that

 could be implanted by safe and effective, minimally invasive surgical techniques for the

 treatment of medical conditions.” (Id. ¶ 19.) Plaintiff alleges, upon information and belief, that

 Defendants have misled the FDA, the medical community, patients, and the public at large about

 these products. (Id. ¶ 22.)

        In April of 2010, Plaintiff’s surgeon performed a surgical procedure and implanted

 Plaintiff with two of Defendants’ Pelvic Mesh Products, the Gynecare TVT-Obturator and the

 Prisma Anterior Pelvic Floor Repair System. (Id. ¶ 16.) These products were implanted to treat

 Plaintiff’s pelvic floor prolapse and/or stress urinary incontinence. (Id. ¶ 17.) Plaintiff alleges

 that, as a result of having the Pelvic Mesh Products implanted in her, she “has sustained

 permanent injuries, has required corrective surgery, will likely need additional corrective



                                              Page 2 of 9
Case 2:19-cv-04021-DRH-ARL Document 36 Filed 09/29/20 Page 3 of 9 PageID #: 342




 surgery, and has experienced and will continue to experience significant mental anguish and

 physical pain and suffering as well as financial and economic damages, including the cost of

 medical services and other related expenses.” (Id. ¶ 18.)

                                            DISCUSSION

 I.     The Parties’ Arguments

        Plaintiff brings fifteen causes of action against Defendants: (1) strict liability based on

 defective manufacture and design; (2) strict liability based on failure to warn; (3) negligence; (4)

 common law fraud; (5) fraudulent concealment; (6) constructive fraud; (7) negligent

 misrepresentation; (8) negligent infliction of emotional distress; (9) breach of express warranty;

 (10) breach of implied warranty; (11) violation of New York Consumer Protection Act; (12)

 gross negligence; (13) unjust enrichment; (14) punitive damages; and (15) discovery rule and

 tolling. (Compl. ¶¶ 35–184.)

        Defendants argue that many of Plaintiff’s claims are duplicative and should therefore be

 dismissed. In particular, Defendants contend that Plaintiff’s claims for negligence, negligent

 misrepresentation, negligent infliction of emotional distress, and gross negligence are duplicative

 of the strict liability claims; that Plaintiff’s claims for fraud, fraudulent concealment, constructive

 fraud, negligent misrepresentation, breach of warranty, and consumer fraud are duplicative of the

 failure to warn claim; and that Plaintiff’s unjust enrichment claim is duplicative of the failure to

 warn claim. Defendants also argue that the learned intermediary doctrine serves as a bar to those

 claims sounding in fraud. Additionally, Defendants argue that Plaintiff’s claim for negligent

 infliction of emotional distress is not cognizable under New York law and that Plaintiff’s breach




                                               Page 3 of 9
Case 2:19-cv-04021-DRH-ARL Document 36 Filed 09/29/20 Page 4 of 9 PageID #: 343




 of warranty claims are time barred. Defendants also contend that New York law applies to

 Plaintiff’s substantive claims. 1 (Defs.’ Mem. in Supp. [ECF No. 14-1].)

          Plaintiff agrees that New York law applies to her claims and does not oppose dismissal of

 the breach of warranty claims. Accordingly, those claims are dismissed. Plaintiff argues that she

 is allowed to present alternative theories of liability and that, as to the claims sounding in fraud,

 the learned intermediary doctrine does not apply because she alleges a failure to adequately warn

 her health care professionals. She also argues that she has stated a cognizable claim for

 negligent infliction of emotional distress. (Pl.’s Mem. in Opp. [ECF No. 14-3].)

 II.      Legal Standard

          In deciding a motion to dismiss under Rule 12(b)(6), a court should “draw all reasonable

 inferences in Plaintiff[’s] favor, assume all well-pleaded factual allegations to be true, and

 determine whether they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life Ins.

 Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks omitted). The plausibility

 standard is guided by two principles. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.

 Corp. v. Twombly, 550 U.S. 544 (2007)); accord Harris v. Mills, 572 F.3d 66, 71–72 (2d Cir.

 2009).

          First, the principle that a court must accept all allegations as true is inapplicable to legal

 conclusions. Thus, “threadbare recitals of the elements of a cause of action supported by mere

 conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Although “legal conclusions can

 provide the framework of a complaint, they must be supported by factual allegations.” Id. at

 679. A plaintiff must provide facts sufficient to allow each named defendant to have a fair


 1
  Defendants contend, in a footnote, that Defendant Johnson & Johnson “is improperly named as
 Defendant because it does not develop, design, manufacture, market, or sell any products or
 services to the public.” (Defs. Mem. in Supp. at 1 n.1.) Since no motion has been filed to
 dismiss Johnson & Johnson, the Court does not address the issue.
                                                Page 4 of 9
Case 2:19-cv-04021-DRH-ARL Document 36 Filed 09/29/20 Page 5 of 9 PageID #: 344




 understanding of what the plaintiff is complaining about and to know whether there is a legal

 basis for recovery. See Twombly, 550 U.S. at 555.

        Second, only complaints that state a “plausible claim for relief” can survive a motion to

 dismiss. Iqbal, 556 U.S. at 679. “A claim has facial plausibility when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged. The plausibility standard is not akin to a ‘probability requirement,’ but asks

 for more than a sheer possibility that defendant acted unlawfully. Where a complaint pleads

 facts that are ‘merely consistent with’ a defendant's liability, it ‘stops short of the line’ between

 possibility and plausibility of 'entitlement to relief.’” Id. at 678 (quoting Twombly, 550 U.S. at

 556-57) (internal citations omitted); see In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

 2007). Determining whether a complaint plausibly states a claim for relief is “a context specific

 task that requires the reviewing court to draw on its judicial experience and common sense.”

 Iqbal, 556 U.S. at 679; accord Harris, 572 F.3d at 72.

 III.   The Negligence Claims Are Not Duplicative of the Strict Liability Claims

        As noted above, Defendants argue that Plaintiff’s claims for negligence (count III),

 negligent misrepresentation (count VII), negligent infliction of emotional distress (count VIII),

 and gross negligence (count XII) (collectively, the “Negligence Claims”) fail as a matter of law

 because these claims are duplicative of Plaintiff’s strict liability claims. (Defs.’ Mem. in Supp.

 at 6.) Plaintiff argues in opposition that she is permitted to plead alternative theories of liability

 and that the claims are not duplicative. (Pl.’s Mem. in Opp. at 3.)

        Defendants cite to case law establishing that negligence and strict liability claims are

 considered equivalent under New York state law. (Defs.’ Mem. in Supp. at 6.) Be that as it

 may, Defendants do not point to any case law suggesting that a plaintiff cannot sustain causes of



                                               Page 5 of 9
Case 2:19-cv-04021-DRH-ARL Document 36 Filed 09/29/20 Page 6 of 9 PageID #: 345




 action for both negligence and strict liability at the same time. To the contrary, as Plaintiff

 points out, “[i]t is well established that the plaintiff in a damage action based on the defective

 nature of a product may sue on any one or more of four theories: (1) negligence, (2) breach of

 express warranty, (3) breach of implied warranty, or (4) strict tort liability.” Lancaster Silo &

 Block Co. v. N. Propane Gas Co., 75 A.D.2d 55, 61, 427 N.Y.S.2d 1009 (N.Y. App. Div. 4th

 Dep’t 1980); see also Shaw v. Zimmer, Inc., 2017 WL 5952203, at *1 (S.D.N.Y. Nov. 29, 2017)

 (denying motion to dismiss negligence claim on basis that it was duplicative of strict liability

 claim because “New York law recognizes that plaintiffs may maintain separate causes of action

 for each.”) Accordingly, Defendants’ motion to dismiss on the basis that the Negligence Claims

 are duplicative of the strict liability claims is denied.

 IV.     The Fraud Claims Are Not Duplicative of the Failure to Warn Claims

         Defendants argue that Plaintiff’s claims for fraud (count IV), fraudulent concealment

 (count V), constructive fraud (count VI), negligent misrepresentation (Count VII), breach of

 warranty (count IX and X), and consumer fraud (count XI) (collectively, the “Fraud Claims”)

 should be dismissed because these claims do not constitute separate grounds of recovery from

 Plaintiff’s failure to warn claim. (Defs.’ Mem. in Supp. at 7.) In particular, Defendants argue

 that the learned intermediary doctrine applies to the Fraud Claims and that they are therefore not

 cognizable as separate grounds for recovery. (Id.)

         “New York uses an informed intermediary doctrine, whereby warnings must be given to

 ‘the physician, whose duty it is to balance the risks against the benefits of various drugs and

 treatments and to prescribe them and supervise their effects.’” Tomaselli v. New York &

 Presbyterian Hosp., 728 F. App’x 41, 43 (2d Cir. 2018) (citing Martin v. Hacker, 83 N.Y.2d 1,




                                                Page 6 of 9
Case 2:19-cv-04021-DRH-ARL Document 36 Filed 09/29/20 Page 7 of 9 PageID #: 346




 9, 628 N.E.2d 1308, 607 N.Y.S.2d 598 (1993)). The product is not defective if the doctor is

 sufficiently warned. Id.

        Defendants do not cite to any New York case law indicating that the learned intermediary

 doctrine necessitates dismissal of the Fraud Claims, let alone that it necessarily applies to the

 facts at hand. 2 Indeed, Plaintiff disputes the application of the learned intermediary doctrine to

 her claims given that she alleges in her Complaint that Ethicon failed to adequately warn and

 instruct her healthcare providers. (Pl.’s Mem. in Opp. at 5.) Accordingly, given the early stage

 of this case, and because there is nothing before the Court indicating that dismissal is required,

 the motion to dismiss the Fraud Claims is denied. 3 See Wholey v. Amgen, Inc., 165 A.D.3d 458,

 459, 86 N.Y.S.3d 16 (N.Y. App. Div. 1st Dep’t 2018) (“The learned intermediary doctrine does

 not compel dismissal of the claims that the drug’s warning labels were insufficient, since the

 claims are premised not on defendants’ failure to warn plaintiff directly but on their failure to

 provide proper warnings to her prescribing medical professionals.”)

 V.     The Claim for Unjust Enrichment is Duplicative

        Defendants argue that Plaintiff’s unjust enrichment claim should be dismissed as

 duplicative of the failure to warn claim. (Defs.’ Mem. in Supp. at 9.) Additionally, Defendants

 argue that Plaintiff has failed to state a plausible claim for unjust enrichment. (Id.) In order to

 plead an unjust enrichment claim, a plaintiff must allege that “(1) the other party was enriched,

 (2) at the party’s expense, and (3) that it is against equity and good conscience to permit the


 2
   Defendants cite to a case from the Southern District of West Virginia, as well as the cases cited
 within that case, for the proposition that this Court should dismiss the Fraud Claims based on the
 learned intermediary doctrine. Besides the fact that none of those cases applied New York law,
 those decisions are distinguishable on other grounds, such as that they were rendered at the
 summary judgment stage.
 3
   Defendants raise in reply, for the first time, the argument that Plaintiff has not pleaded fraud
 with specificity. Because this argument was raised for the first time on reply, the Court will not
 consider it. See Anghel v. Sebelius, 912 F. Supp. 2d 4, 14 (E.D.N.Y. 2012).
                                              Page 7 of 9
Case 2:19-cv-04021-DRH-ARL Document 36 Filed 09/29/20 Page 8 of 9 PageID #: 347




 other party to retain what is sought to be recovered.” Mandarin Trading Ltd. v. Wildenstein, 944

 N.E.2d 1104, 1110 (N.Y. 2011) (internal citations and quotations omitted). “However, ‘unjust

 enrichment is not a catchall cause of action to be used when others fail … [and] [a]n unjust

 enrichment claim is not available where it simply duplicates, or replaces, a conventional contract

 or tort claim.” Greene v. Gerber Prod. Co., 262 F. Supp. 3d 38, 77 (E.D.N.Y. 2017) (quoting

 Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777, 790, 944 N.Y.S.2d 732, 967 N.E.2d 1177 (2012))

 (dismissing unjust enrichment claim where plaintiff also alleged several common law torts).

 Given that Plaintiff has asserted a number of common law tort claims in this action and that

 neither party provides much argument on the sufficiency of Plaintiff’s claim, the unjust

 enrichment claim is dismissed as duplicative.

 VI.       The Claim for Negligent Infliction of Emotional Distress is Duplicative

           Defendants argue that Plaintiff’s claim for negligent infliction of emotional distress is not

 cognizable under New York law because the claim has not been applied in the medical device

 context. (Defs.’ Mem. in Opp. at 9-10.) Further, Defendants argue that it is duplicative of the

 other tort causes of action. (Id.)

           “Generally, a cause of action for infliction of emotional distress is not allowed if

 essentially duplicative of tort or contract causes of action.” Wolkstein v. Morgenstern, 713

 N.Y.S.2d 171, 172 (N.Y. App. Div. 1st Dep’t 2000) (citing Murphy v. American Home Products,

 58 N.Y.2d 293, 303 (1983)); see also Scism v. Ethicon, Inc., 2020 WL 1245349, at * 7 (E.D.N.Y.

 Mar. 16, 2020) (“After all, a negligent infliction of emotional distress claim is ultimately an

 ‘acknowledgement by the courts of the need to provide relief in those circumstances where

 traditional theories of recovery do not.”) (citing Lee v. McCue, 410 F. Supp. 2d 221 (S.D.N.Y.

 2006)).



                                                Page 8 of 9
Case 2:19-cv-04021-DRH-ARL Document 36 Filed 09/29/20 Page 9 of 9 PageID #: 348




            A review of Plaintiff’s claim for negligent infliction of emotional distress indicates that it

 is in fact duplicative of her other causes of action, and Plaintiff does not provide any argument as

 to why the claim is distinct. Accordingly, the claim is dismissed.

 VII.       Leave to Amend is Denied

            Plaintiff requests leave to “amend her complaint to address any deficiencies identified by

 the Court.” (Pl.’s Mem. in Opp. at 8.) Because the claims dismissed herein are dismissed due to

 their duplicative nature or because Plaintiff consents to their dismissal, further pleading on these

 claims would be futile. Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). Accordingly,

 leave to amend is denied.

                                              CONCLUSION

            For the foregoing reasons, Defendants’ motion to dismiss pursuant to Rule 12(b)(6) is

 granted in part and denied in part. The motion is granted as to the claims for breach of warranty

 (counts IX and X), 4 unjust enrichment (count XIII), and negligent infliction of emotional distress

 (count VIII) and otherwise denied.

            SO ORDERED.

 Dated: Central Islip, New York                             s/ Denis R. Hurley
        September 29, 2020                                 Denis R. Hurley
                                                           United States District Judge




 4
     See supra at 4.

                                                 Page 9 of 9
